V
                                                                                          ■-   I \
                         Court Of Appeals No. 04-15-00218-CV ll. I1
                             Trial Court No. 2014-CV-0392                        rt_




                                              INTHE                             "A c
                                                                           '■/....
                               FOURTH COURT OF APPEALS


                                    SAN ANTONIO, TEXAS




                                          DAVID GOAD
                                                     Appellant,
                                                v.



                                             J and Docs 1 thru 10,
                                                     Appcllc.




                     REQUEST TO PROCEED IN FORMA PAUPERIS



TO II IE IIONORABLE PO\ tRTI I C( )l IRT OF APPEALS:

       David Goad (Goad). Appellant in this proceeding. Hies this REQUEST TO PROCEED


A FORMA PA UPEMSTar the following reason:

       1. Goad motioned the trial court to proceed In Forma Pauperis in late 2014. On

December 17. 2014. Judge Jones found Goad indigent and issued lixhibil "A", incorporated


herein by reference as all oilier (if any) exhibit's. Without success. Goad later motioned the court

(4 times) to sign an order allowing Goad to proceed //; Forma Pauperis.

       2. Ai a hearing on February 18. 2015, Goad again requested Judge Robin Dwyer (took

over I lie case after Judge Linda Jones left the bench) sign an order allowing Goad lo proceed In


Forma Pauperis, It was clear to Goad before the February hearing that this issue was going to a
higher court. Judge Dwyer stated that the order Judge Jones had signed had the same meaning


and he was not going to sign any other order since he was not a part of the first hearing.

                                            REQUEST


       3. David Goad, asks the Honorable Court to allow him to continue In Forma Pauperis.




                                                     Respectfully submitted,




                                                     David Goad, Appellant Pro Se
                                                      1154 Rivertree Drive
                                                     New Braunfels. Texas 78130
                                                     830-515-2052




                                  Certificate of Service


    I certify that a true copy of this REQUEST TO PROCEED IN FORMA PAUPERIS
was served in accordance with rule 9.5 of the Texas Rules of Appellate Procedure on each party
on March 23,2015 as follows:


        Jeremy R. Sloan, Esq.
        16500 San Pedro., Suite 410
       San Antonio. Texas 78232
       U.S. Mail




                                                      David Goad
                                    JUDGE LINDA Z. JONES
                                         I (11 IN IV COURT AT LAW


                                            Knmi K. Nelson
                                          lO'JKTCOOttlMKATOU


                                    Ottaduhipe County Justice Center
                                     211 W. Court Sued. Suite «330
                                          Sequin. Texas 78155
                                    X3O-303-8X69 ' l-'ax 830-303-5325




                                      Cause No. (IS'o Cans e if) £O/ty
 DAVID GOAD
, (Plaintiff)                                                            IN THE COUNTY COURT


 VS.                                                   §                                   AT LAW

                                                   !
 ERIC STREY                                        1                GUADAI AJPE COUNTY, TEXAS
                                                   !
 (Defendani)


                                             ORDER

          On December 17. 2014 the Court had a hearing on Applicants Statement of Inability lo
 Post an Appeal Bond. All parties were present. After hearing arguments of ihc parties, the Court
 hereby grants Applicant David Goad's Inability lo Post an Appeal Bond and ORDERS the
 appeal to be filed in the County Court at Law without payment of Appeal Bond or any fees as
 related to such appeal and the Court directs the Justice Court to transmit to the Clerk of the
 County Court at Law all the transcripts, records and papers of the case as provided by these
 rules.




          SIGNED AND ENTERED this the 17(h day of December, 2(M4.




                                                           JUDGE PRESIDING



 Cc:
 Mr. David Goad
 Mr. Jeremy Sloan